Mr. PRESIDING JUSTICE SEIDENFELD, dissenting: The majority determines that the common law rule of acquiescence (see, e.g., Babyak v. Alten (1958), 106 Ohio App. 191, 154 N.E.2d 14; Northwestern Bell Telephone Co. v. Board of Commissioners (N.D. 1973), 211 N.W.2d 399, 401-04) is not applicable to this case because it characterizes Hamm’s failure to vote as unintentional. I believe that Hamm’s inaction is better characterized as a willful nonvote and thus he must be held to have concurred with the majority of the trustees who did vote. On that basis, I find that a majority of all trustees holding office concurred in passage of the ordinances at issue so that the ordinances were validly enacted. The majority avoids application of the common law rule by distinguishing between an unintentional failure to vote and a refusal to vote. Although the distinction may be valid in light of the purposes behind the rule, I do not perceive how Hamm’s failure to vote can be called unintentional. The majority indicates that Hamm did not vote on the village counsel’s advice that his vote “was not necessary for passage.” The fact remains, however, that Hamm acted intentionally in not voting. The situation might be different if Hamm were advised that he could not vote, or through inadvertence or mistake his vote was not recorded. In that event it might very well be unfair to invoke the rule of acquiescence. But in the case at bar Hamm evidently knew he had the power to vote and willfully abstained from casting his vote. I agree with the majority that Hamm’s act of signing the ordinances as acting village president does not in itself signify a concurrence. However, the fact that Hamm did thereby express his approval of the ordinances does indicate that application of the rule of acquiescence accords with Hamm’s apparent attitude towards the challenged ordinances. For the reasons stated above, I would affirm the judgment of the trial court upholding the ordinances.